DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al., JP H03285314 (Applicant cited; machine translation attached to this action).
Regarding claims 1, 6 and 7, Watanabe teaches a stacked ceramic capacitor obtained by stacking and sintering dielectric layers 1 (see figure 1) and electrode layers 2 (inner electrodes), wherein an oxide conductor for the electrodes which has the composition (La0.7Ca0.1Sr0.2) (Mn0.9Ti0.1)O3 being used for the electrode layer.
Above composition is within the compositional range set forth in claim 1 of the current invention. 
Allowable Subject Matter
Claims 2-5 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior art of record do not teach or suggest an electronic element which is provided with an element which has two main surfaces, and which comprises a ceramic member which includes a perovskite type compound including La, Ca, Mn, and Ti as main components, and in which the amount of Ti when the total of the amount of Mn and the amount of Ti is 100 parts by mole is in the range of 5-20 parts by mole inclusive, the amount of Ca is in the range of 10-27 parts by mole inclusive, and the total of the amount of La and the amount of Ca is in the range of 85-97 parts by mole inclusive; and electrodes which are provided to each of the main surface of the element.  
Claims 4, 8, 9, 12 and 14 depend on claim 2.
Regarding claim 3, the prior art of record further (in addition to the “perovskite type compound” cited above) do not teach or suggest having an internal electrode disposed inside the element body and the internal electrode being electrically connected to an external electrode.  
Claims 5, 10, 11, 13 and 15 depend on claim 3.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park, Tanaka et al., Kojima et al., Chiffey et al., Noda et al., Niimi  and Koto teach semiconductive ceramic elements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833